Citation Nr: 0938184	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The served on active duty from September 1967 to August 1970, 
to include service in Vietnam from April 1968 to May 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision in 
which the RO granted service connection and assigned a 50 
percent rating for PTSD, effective Septembe4r 17, 2004,; but  
denied service connection for diabetes mellitus.  The Veteran 
filed a notice of disagreement (NOD) in December 2005, and 
the RO issued a statement of the case (SOC) in March 2006.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2006.

As the claim regarding PTSD involves a request for a higher, 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In April 2009, the Board remanded the Veteran's claims on 
appeal to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, including to attempt to 
locate a current mailing address for the Veteran and to 
schedule him for a Board hearing.  After accomplishing 
further action (explained in more detail below), the AMC 
returned these matters to the Board.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.




REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Review of the claims file reveals that the directives of the 
April 2009 remand were not followed; hence, further remand of 
this matter is warranted, even though such will, regrettably, 
further delay an appellate decision on the claims.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2009) (pertaining specifically to hearings 
before the Board).

On his August 2006 VA Form 9, the Veteran requested a Board 
hearing at the RO (Travel Board hearing).  In February 2009, 
he was informed of a scheduled Travel Board hearing in March 
2009.  He did not report to that hearing.  However, the 
record shows that the February 2009 notice of the Board 
hearing was returned with the notation, "ATTEMPTED, NOT 
KNOWN."

In the April 2009 remand, the Board instructed the RO to 
undertake appropriate action to attempt to verify the 
Veteran's current mailing address, to include contacting him 
at two addresses referenced in the remand.  The RO was 
instructed to document all requests and responses with regard 
to attempts to locate the Veteran's current address.  
Following such attempts, the RO was to schedule the Veteran 
for a Travel Board hearing, as requested.

However, a review of the claims file indicates that there are 
no documented attempts by the RO to obtain the Veteran's 
current mailing address.  The RO scheduled the Veteran for an 
additional Travel Board hearing and mailed notice in 
September 2009 to the same address as the previous notice 
dated in February 2009.  The September 2009 mail was returned 
with the notation, "ADDRESSEE UNKNOWN."

Absent evidence that the claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
Veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  
However, where a mailing is returned as undeliverable and a 
claimant's file discloses other possible and plausible 
addresses, VA must attempt to locate the Veteran at the 
alternative known addresses.  See Cross v. Brown, 9 Vet. App. 
18, 19 (1996); see also Woods v. Gober, 14 Vet. App. 214 
(2000).

In this regard, the Board notes that, because the February 
2009 and September 2009 hearing notification letters were 
returned to the RO as undeliverable, the Veteran never 
received notification of the date and time of his scheduled 
Board hearings.  Moreover, as noted in the April 2009 remand, 
documents included in the Veteran's claims file disclose 
other plausible mailing addresses, to include what may be his 
parents' address in West Springfield, Massachusetts, as noted 
on his DD214, as well as his sister's address in Velatia, New 
York, as noted on the Veteran's Application for Compensation 
and Pension, VA Form 21-526.  Hence, a remand is necessary to 
establish the proper current mailing address for the Veteran 
and to afford the Veteran another opportunity for his 
requested Travel Board hearing.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should undertake appropriate 
action to attempt to verify the Veteran's 
current mailing address, to include 
contacting him at the above-noted 
addresses.  The RO should document in the 
claims file all requests and responses in 
this regard.

2.  Thereafter, the RO should schedule the 
Veteran for a Travel Board hearing in 
accordance with his August 2006 request.  
The RO should notify the Veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009), by contacting him at the 
appropriate address(es), consistent with 
the above.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

